DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 10-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Day (US 4430541 A).
	Regarding claim 1, Day discloses a cooking appliance, comprising: 
a housing including a cooktop (10, Fig. 1) thereon; 
an oven cavity (12+54, Fig. 1) defined within the housing and accessible via a door (18, Fig. 1); 
a console extending upward from the cooktop and including a user interface positioned on a front side of the console (see annotated Fig. 1 below showing the console defined by the dashed line); 
a back panel (left wall of duct 75, Fig. 1) having an interior surface (left facing surface) that faces the front side of the console and an exterior surface (right facing surface) that forms at least a portion of a rear side of the console opposite the front side of the console; 
a flue (duct 64 including portion with inlet 67 and outlet 68, Fig. 1) configured to convey air from the oven cavity to the rear side of the console (Fig. 1); and 
a flue cover (portion of the duct 75 not including the cited back panel, see Fig. 1) coupled (indirectly/directly connected) to the exterior surface of the back panel on the rear side of the console, such that the flue cover is positioned externally of the console, and defining a chamber between the exterior surface of the back panel and the flue cover, wherein the chamber includes open upper (75, Fig. 1) and lower ends (inlet into duct 75, right below the sensor 130), and wherein the air conveyed from the oven cavity by the flue is configured to flow out of the rear side of the console into the chamber between the upper and lower ends (Fig. 1).


    PNG
    media_image1.png
    648
    719
    media_image1.png
    Greyscale


Regarding claim 2, Day discloses wherein the flue includes a chimney portion (portion of duct 64 between the inlet 67 and outlet 68, Fig. 1) that protrudes into the chamber.  
Regarding claim 5, Day discloses wherein the chimney portion is in a spaced relationship with the flue cover, such that a gap exists between the chimney portion and the flue cover (Fig. 1).  
Regarding claim 10, Day discloses (see rejection of claim 1 for citations unless otherwise noted) a cooking appliance, comprising: a housing including a cooktop thereon; an oven cavity defined within the housing and accessible via a door; a console extending upward from the cooktop and having a front side that includes a user interface and a rear side opposite the front side; a flue configured to convey air from the oven cavity to the rear side of the console; and 16a flue cover disposed outside the console and coupled (indirectly/directly connected) to the rear side of the console and defining a chamber having open upper and lower ends, wherein the air conveyed from the oven cavity by the flue is configured to flow out of the rear side of the console into the chamber between the upper and lower ends.  
Regarding claim 11, Day discloses wherein the chamber is defined by the flue cover and the rear side of the console (Fig. 1).  
Regarding claim 12, Day discloses wherein the rear side of the console includes a back panel having an interior surface and an exterior surface opposite the interior surface, wherein the interior surface faces the front side of the console, and the flue cover is coupled to the exterior surface (see rejection of claim 1).  
Regarding claim 13, Day discloses wherein the back panel extends downward from the rear side of the console along a back of the housing (back exterior wall of the oven) (Fig. 1).  
Regarding claim 14, Day discloses wherein the flue includes a chimney portion that protrudes into the chamber (see rejection of claim 2).  
Regarding claim 15, Day discloses wherein the chimney portion is in a spaced relationship with the flue cover, such that a gap exists between the chimney portion and the flue cover (Fig. 1).  
Regarding claim 16, Day discloses (see rejection of claim 1 for citations) a cooking appliance, comprising: an oven cavity; a cooktop positioned above the oven cavity; a console extending above the cooktop, such that the cooktop is positioned generally between the console and the oven cavity; a flue extending from the oven cavity to an outlet of the flue that is positioned externally of the console; and 17a flue cover coupled to the rear side of the console and defining a chamber into which air conveyed by the flue from the oven cavity is expelled.  
Regarding claim 17, Day discloses (see rejection of claim 1 for citations unless otherwise stated) wherein the chamber defined by the flue cover includes an open lower end and an open upper end, wherein relatively warm air is expelled into the chamber between the open upper and lower ends, relatively cool air is drawn into the open lower end via convection (cool air can be drawn into the open lower end via convection if the blower 70 is not operating, and the chamber 75 is heated or if hot air enters the chamber 75), and a mixture of the relatively warm air and the relatively cool air exits the open upper end.  
Regarding claim 18, Day discloses wherein the flue includes a chimney portion that protrudes into the chamber (see rejection of claim 2).  
Regarding claim 19, Day discloses wherein the chimney portion is in a spaced relationship with the flue cover, such that a gap exists between the chimney portion and the flue cover (Fig. 1).  
Regarding claim 20, Day discloses wherein the chamber is defined by the flue cover and the rear side of the console (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 4430541 A).
Regarding claim 3, Day fails to disclose wherein the chimney portion within the chamber extends from the rear side of the console into the chamber in a direction perpendicular to a plane of the rear side of the console a distance in a range of about 5 mm to about 10 mm.  
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the claimed distance affects the cross-sectional depth of the chimney.  A deeper chimney permits more air to vent out of the oven.  The chimney must be deep enough so that enough air in the oven can be replaced with fresh air from outside the oven, but it cannot be too deep where too much heat from the oven is vented out.  Therefore, the claimed distance optimizes the relative amount of recirculating air and fresh air in the oven.  
Regarding claim 4, Day fails to disclose wherein the chamber extends from the exterior surface of the back panel to the flue cover in a direction perpendicular to a plane of the rear side of the console a distance in a range of about 6 mm to about 15 mm.  
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the depth of the chamber constrains the depth of the chimney.  See the rejection of claim 2 discussing where the depth of the chimney is a matter of optimization.  Moreover, the depth of the chamber affects the amount of cooling air entering the chamber.  A deeper chamber permits more cooling air for cooling the blower motor (73, Fig. 1), and for cooling the hot air originating from the oven.  Therefore, the depth of the chamber affects the relative amount of recirculating air and fresh air in the oven (as discussed in the rejection of claim 2), as well as the amount of cooling air for cooling the blower motor and for cooling the vented air from the oven.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 4430541 A) in view of Manson (US 20110048248 A1).


Regarding claim 6, Day discloses wherein the console includes a top side (the surface adjacent the surface 76, see annot. Fig. 1) positioned between the front and rear sides of the console, and the flue cover (right wall of duct 75, Fig. 1) includes an upper edge proximate to the upper end of the chamber and a lower edge proximate to the lower end of the chamber (Fig. 1) EXCEPT wherein the upper edge of the flue cover is positioned below the top side of the console, such that the top side of the console is a first distance from the lower edge of the flue cover, and the upper edge of the flue cover is a second distance from the lower edge of the flue cover, and wherein the first distance is greater than the second distance.
Day discloses wherein the upper edge of the flue cover is positioned at the same level as the top side of the console, and not below the top side of the console. However, Applicant’s specification does not disclose that the limitation in question serves any advantage or particular purpose, or whether it solves a stated problem.  Day’s flue configuration would have performed equally as well as the claimed invention.  Nevertheless, the limitation in question is known in the prior art.  For example, Manson teaches a fryer, wherein the upper edge of the flue cover (top opening of duct 142, Fig. 6) is positioned below the top side of the console (the console is the panel in front of the flue cover, Fig. 6), such that the top side of the console is a first distance from the lower edge of the flue cover, and the upper edge of the flue cover is a second distance from the lower edge of the flue cover, and wherein the first distance is greater than the second distance.
Therefore, it would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Day wherein the upper edge of the flue cover is positioned below the top side of the console, such that the top side of the console is a first distance from the lower edge of the flue cover, and the upper edge of the flue cover is a second distance from the lower edge of the flue cover, and wherein the first distance is greater than the second distance.  The modification is a mere design consideration which fails to patentably distinguish over Day.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 4430541 A) in view of Lee (US 20200025390 A1).
Regarding claim 7, Day discloses or suggests wherein the flue cover includes a first side wall coupled to the exterior surface of the back panel and extending outward therefrom, a second side wall coupled to the exterior surface of the back panel and extending outward therefrom, and a rear wall that extends between the first and second side walls (Day discloses, in Fig. 1, a duct 75 having a front and back, which suggests that there are also side walls connecting the front and back since ducts normally have side walls for enclosing the duct; nevertheless, see Fig. 6 of Lee teaching an exhaust duct 40 having first and second side walls extending between a front panel and back panel; it would have been obvious for the flue cover in Day to have the side walls so that the air can be directed upward and not outward towards the sides).  
Regarding claim 8, Day fails to disclose wherein the chamber extends from the first side wall to the second side wall a width of less than about 140 mm.  However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the claimed dimension affects the amount of cooling air entering the chamber.  A wider chamber permits more cooling air for cooling the blower motor (73, Fig. 1), and for cooling the hot air originating from the oven.  Therefore, the width of the chamber affects the amount of cooling air for cooling the blower motor and for cooling the vented air from the oven.
Regarding claim 9, Day discloses wherein the rear wall is substantially planar and parallel to a plane of the rear side of the console (Fig. 1).  

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered.  Please see the rejection of claim 1 regarding the amended claim language. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762